


Exhibit 10.7(c)

 

CABOT OIL & GAS CORPORATION

PERFORMANCE SHARE AWARD AGREEMENT

 

This Performance Share Award Agreement (the “Agreement”), made and entered into
by and between Cabot Oil & Gas Corporation (the “Company”) with its principal
office at 840 Gessner Road, Suite 1400, Houston, Texas 77024 and [ Participant
Name ], (the “Employee”), is dated as of [ grant date ].

 

As an additional incentive and inducement to the Employee to remain in the
employment of the Company or its subsidiaries, and to devote his or her best
efforts to the business and affairs of the Company, the Company hereby awards to
the Employee a Performance Award of [ number of shares granted ] performance
shares (the “Performance Shares”) upon the terms and conditions hereinafter set
forth.

 

This Agreement is expressly subject to the terms and provisions of the Company’s
2004 Incentive Plan (the “Plan”).  In the event there is a conflict between the
terms of the Plan and this Agreement, the terms of the Plan shall control.  All
undefined capitalized terms used herein that are not otherwise defined shall
have the meanings assigned to them in the Plan.

 

1.                                      The performance period for the
Performance Shares subject to this Agreement shall be the period beginning
January 1, 2012 and ending December 31, 2014 (the “Performance Period”).

 

2.                                      Each Performance Share represents the
right to receive, after the end of the Performance Period and based on the
Company’s performance, the aggregate of from 0 to 100% of the Fair Market Value
of a share of Common Stock payable in Common Stock.  The number of shares of
Common Stock to be issued shall be determined based on the relevant criteria as
of the end of the Performance Period.  Cash will be paid in lieu of the issuance
of fractional shares of Common Stock.  The determination of the amount to be
distributed with respect to a Performance Share at the end of the Performance
Period shall be based upon the Company’s achievement of performance criteria
established by the Committee for the Performance Period as set forth below (the
“Performance Criteria”).

 

There are three (3) Performance Criteria that determine the number of shares of
Common Stock of the Company issued per Performance Share.  The attainment of one
Performance Criterion will result in the receipt of 1/3, the attainment of two
Performance Criteria will result in the receipt of 2/3 and the attainment of
three Performance Criteria will result in the receipt of 3/3, respectively, of
the Performance Shares in shares of Common Stock.  The three Performance
Criteria for total Company performance are as follows:

 

(i)                                     500 MMcfe/d or greater production,
averaged over the three year performance period;

 

(ii)                                  $2.00/MMcfe or below finding costs (all
sources), averaged over the three year performance period (oil conversion based
on economic rate — oil versus gas); and

 

--------------------------------------------------------------------------------


 

(iii)                               200% or greater reserve replacement,
averaged over the three year performance period.

 

3.                                      As soon as practicable following the
completion of the Performance Period, the Committee shall determine, in writing,
the extent to which the Performance Criteria have been met and the amount to be
distributed with respect to a Performance Share as provided in Section 2 hereof
and the Company shall issue to the Employee the appropriate number of shares of
Common Stock.  The Committee has sole and absolute authority and discretion to
determine the amount to be distributed with respect to Performance Shares.  The
determination of the Committee shall be binding and conclusive on the Employee. 
Notwithstanding anything in this Agreement to the contrary, the Employee shall
not be entitled to any Common Stock with respect to the Performance Shares
unless and until the Committee determines and certifies the extent to which the
Performance Criteria have been met.

 

4.                                      Except as otherwise provided in this
Section 4, Section 5, or Section 6, in the event the Employee’s employment is
terminated for any reason prior to the completion of the Performance Period, the
Performance Shares shall be immediately forfeited unless otherwise determined by
the Committee.  In the case of the termination of employment by reason of death,
disability, or retirement (under a Company approved retirement plan), the
Performance Shares shall not be so forfeited and shall otherwise be payable as
set forth herein as if such employment continued through the end of the
Performance Period.  Notwithstanding the foregoing and in the case of a
retirement, Employee must be an employee of the Company on September 30th of the
year the award is granted in order to continue vesting in the award.  Further,
Employee must be an active employee of the Company at the time the Compensation
Committee of the Board of Directors certifies the results of the Performance
Shares for employment termination other than death, disability or retirement.

 

5.                                      In consideration of (i) the Company
disclosing and providing access to Confidential Information, as more fully
described in Section 5(a) below, (ii) the grant by the Company of the
Performance Shares to provide an economic incentive to Employee to use
Employee’s best efforts during his/her employment with the Company to advance
the business and goodwill of the Company and in order to protect the Company’s
interests in its Confidential Information and goodwill after the date hereof,
and (iii) other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the Employee, intending to be legally bound,
hereby agrees as follows:

 

(a)                                 Employee hereby covenants and agrees that at
all times during his or her employment with the Company and for a period of
twenty-nine (29) months after a termination of the Employee’s employment by
reason of retirement as provided in Section 4, he or she will not, without the
prior written consent of the Company’s chief legal officer, either directly or
indirectly, for himself/herself or on behalf of or in conjunction with any other
person, company, partnership, corporation or other entity, engage in any
activities prohibited in the following subsections (1) through (3) of this
Section 5(a):

 

2

--------------------------------------------------------------------------------


 

(1)                                 Employee shall not assist or directly or
indirectly provide services, whether as a partner, employee, consultant,
officer, director, manager, agent, associate, investor, or otherwise, to any
person or entity which is at the time of such assistance or provision a
“Competitor” of the Company.  For purposes of this Section 5, the term
“Competitor” means any person or entity that is engaged in the exploration and
production of oil, gas or other hydrocarbons, the transportation thereof, any
other midstream activities or the provision of oilfield services in any state or
county/parish thereof in which the Company conducts business and/or has
established business plans to conduct business activities within the twelve
month period preceding Employee’s termination.

 

(2)  In order to assist Employee with his or her duties, the Company shall
continue to provide the Employee with access to confidential and proprietary
information and other confidential information which is either information not
known by actual or potential competitors, customers and third parties of the
Company or is proprietary information of the Company (“Confidential
Information”).  Such Confidential Information shall include all non-public
information the Employee acquired as a result of his or her positions with the
Company that might be of any value to a competitor of the Company.  Examples of
such Confidential Information include, without limitation, non-public
information about the Company’s customers, suppliers, and potential acquisition
targets; its business operations, structure and methods of operation; its
services and pricing; its processes, machines and inventions; it research and
know-how; its business planning and strategies; information maintained in its
computer systems; devices, processes, compilations of information and records;
and future business plans.  Employee agrees that such Confidential Information
remains confidential even if committed to the Employee’s memory.  Employee
agrees not to use, divulge, or furnish or make accessible to any third party,
company, corporation or other organization (including but not limited to
customers, competitors, or governmental agencies), without the Company’s prior
written consent, any Confidential Information of the Company, except as
necessary in performing his or her duties on behalf of the Company during his or
her employment with the Company.  The Employee’s obligations under this
Section will not apply to the extent that (i) the disclosure of Confidential
Information is required by applicable law; provided that, prior to disclosing
such Confidential Information, to the fullest extent practicable Employee must
notify the Company thereof, which notice will include the basis upon which
Employee believes the information is required to be disclosed, or
(ii) information otherwise determined to be Confidential Information is or
becomes generally available to the public or to persons generally knowledgeable
in the Company’s industry without violation of this Agreement by Employee.

 

(3)  Employee agrees that whenever the Employee’s employment with the Company
ends for any reason, (i) all documents containing or referring to the Company’s
Confidential Information as may be in the Employee’s possession, or over which
the Employee may have control, and all other property of the

 

3

--------------------------------------------------------------------------------


 

Company provided to Employee by the Company during the course of Employee’s
employment with the Company will be returned to the Company immediately, with no
request being required; and (ii) all Company computer and computer-related
equipment and software, and all Company property, files, records, documents,
drawings, specifications, lists, equipment and similar items relating to the
business of the Company, whether prepared by the Employee or otherwise, coming
into the Employee’s possession or control during the course of his or her
employment shall remain the exclusive property of the Company, and shall be
delivered by the Employee to the Company immediately, with no request being
required.

 

(b)                                 Employee specifically recognizes and affirms
that each of the covenants contained in Section 5(a)(1) through (3) of this
Agreement is a material and important term of this Agreement which has induced
the Company to provide for the award of Performance Shares granted hereunder,
the disclosure of the Confidential Information referenced herein, and the other
promises made by the Company herein, and the Employee further agrees that in the
event that he or she retires and thereafter (A) the Company determines that
Employee has breached any term of Section 5(a) (1) through (3) or (B) all or any
part of Section 5(a) is held or found invalid or unenforceable for any reason
whatsoever by a court of competent jurisdiction in any action between the
Employee and the Company, in addition to any other remedies at law or in equity
the Company may have available to it, the Employee shall lose the right to
receive Performance Shares and any unvested Performance Shares shall be deemed
forfeited effective as of the date (A) the Company determines that Employee has
breached any term of Section 5(a) or (B) all or any part of Section 5(a) is held
or found invalid or unenforceable for any reason whatsoever by a court of
competent jurisdiction in an action between the Employee and the Company.

 

(c)                                  The Employee and the Company agree that the
restrictions set forth in Section 5(a) are reasonable, including the geographic
area, duration as to time, and scope of activities restrained.  The Employee
further agrees that if any covenant contained in Section 5(a) is found by a
court of competent jurisdiction to contain limitations as to time, geographical
area, or scope of activity that are not reasonable and impose a greater
restraint than is necessary to protect the goodwill or other business interest
of the Company, then the court shall reform the covenant to the extent necessary
to cause the limitations contained in the covenant as to time, geographical
area, and scope of activity to be restrained to be reasonable and to impose a
restraint that is not greater than necessary to protect the goodwill and other
business interests of the Company and to enforce the covenants as reformed.

 

(d)                                 The covenants on the part of Employee in
this Section 5 are considered independent of any other agreement, and the fact
that the Employee has a claim against the Company, whether predicated upon this
Agreement or otherwise, is not a defense to enforcement of this Section 5.

 

4

--------------------------------------------------------------------------------


 

6.                                      Upon either of a Change in Control (as
defined below) or the Company’s ceasing to have publicly traded Common Stock as
a result of a business combination or other extraordinary transaction, in each
case prior to the completion of the Performance Period, the Performance Period
shall be deemed complete and the Employee shall have earned 100% of the
Performance Shares.  If the Company ceases to have publicly traded Common Stock,
then instead of any share of Common Stock that would otherwise be issued there
shall instead be paid an amount of cash equal to the value of the consideration
received by the shareholder of the Company in respect of a share of Common Stock
in connection with the Change in Control or business combination or other
extraordinary transaction.

 

“Change in Control” shall mean:

 

(I)                       The acquisition by any individual, entity or group
(within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange
Act of 1934, as amended (the “Exchange Act”)) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of 35% or more of either (1) the then outstanding shares of common stock of the
Company (the “Outstanding Company Common Stock”) or (2) the combined voting
power of the then outstanding voting securities of the Company entitled to vote
generally in the election of directors (the “Outstanding Company Voting
Securities”); provided, however, that for purposes of this subsection (I), the
following acquisitions shall not constitute a Change of Control: (i) any
acquisition directly from the Company, (ii) any acquisition by the Company,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by the Company or any entity controlled by the Company or (iv) any
acquisition by any entity pursuant to a transaction which complies with clauses
(1), (2) and (3) of subsection (III) of this definition; or

 

(II)                  Individuals who, as of the date hereof, constitute the
Board (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board; provided, however, that any individual becoming a
director subsequent to the date hereof whose election, or nomination for
election by the Company’s stockholders, was approved by a vote of at least a
majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board; or

 

(III)             Consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of the
Company (a “Business Combination”), in each case, unless, following such
Business Combination, (1) all or substantially all of the individuals and
entities who were the beneficial owners, respectively, of the Outstanding
Company

 

5

--------------------------------------------------------------------------------


 

Common Stock and Outstanding Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Company
Common Stock and Outstanding Company Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Company or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 35% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the
corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(IV)              Approval by the stockholders of the Company of a complete
liquidation or dissolution of the Company, other than a liquidation or
dissolution in connection with a transaction to which subsection (III) applies.

 

7.                                      This Agreement is not an employment
agreement.  Nothing contained herein shall be construed as creating any
employment relationship other than one at will.

 

8.                                      This Agreement shall inure to the
benefit of and be binding upon the heirs, legatees, distributees, executors and
administrators of the Employee and the successors and assigns of the Company. 
In no event shall Performance Shares granted hereunder be voluntarily or
involuntarily sold, pledged, assigned or transferred by the Employee other than
by will or the laws of descent and distribution or pursuant to a qualified
domestic relations order.

 

9.                                      This Agreement shall be governed by the
laws of the State of Delaware, without giving effect to conflict of law rules or
principles.  Any action or proceeding seeking to enforce any provision of or
based on any right arising out of this Agreement may be brought against the
Employee or the Company only in the courts of the State of Delaware or, if it
has or can acquire jurisdiction, in the United States District Court for the
District of Delaware, and the Employee and the Company consent to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
action or proceeding and waives any objection to venue laid herein.

 

6

--------------------------------------------------------------------------------


 

10.                               Employee agrees that as a condition to the
award of the Performance Shares hereby, that Employee shall pay to the Company
at the time or times requested by the Company, an amount of cash or shares of
Common Stock equal to the amount the Company is required by any governmental
authority to withhold for tax purposes with respect to any payment of earned
Performance Shares, unless the Employee makes other prior arrangements for such
withholding as may be approved by the Company.

 

11.                               The Employee shall have no rights of a
shareholder with respect to the shares of Common Stock potentially deliverable
pursuant to this Agreement unless and until such time as the ownership of such
shares of Common Stock has been transferred to the Employee.

 

IN WITNESS WHEREOF, the parties hereto cause this Agreement to be executed as of
the date hereof.

 

 

 

CABOT OIL & GAS CORPORATION

 

 

 

 

 

/s/   Scott C. Schroeder

 

By:

Scott C. Schroeder

 

Title:

Vice President, Chief Financial Officer

 

 

& Treasurer

 

 

 

 

 

 

 

[ Participant Name ]

 

By:

Employee

 

7

--------------------------------------------------------------------------------
